El Juez Pkesidente Sk. del Tobo,
emitió la opinión del tribunal.
Ignacio Maldonado inició este pleito en la Corte de Dis-trito de San Juan, contra la Porto Pico Drug Co., en recia mación de cincuenta mil dólares por daños y perjuicios su-fridos por la muerte de su hijo Luis, de ocho años de edad, ocasionada por ciertas cápsulas de chenopodio indebidamente vendida por la demandada. Negó la demandada y alegó como defensas afirmativas que si el niño murió intoxicado, la muerte no fue ocasionada por la droga misma, sino por falta de cuidado en su administración, y que la demandada había ejercitado el cuidado de un buen padre de familia al nombrar al dependiente que despachó la droga en cuestión.
Fué el pleito a juicio, se practicó una larga prueba tes-tifical y pericial y la corte finalmente dictó sentencia decía-*749.rando la demanda sin lugar, con costas al demandante. La corte sentenciadora, en su opinión, después de referirse a las alegaciones, se limitó a consignar lo que sigue:
“Celebrado el juicio y practicada la prueba, la corte lia llegado a la conclusión de que el demandante no ba probado que el niño Luis Maldonado falleciera por envenenamiento de chenopodio, ni por nin-gún otro tóxico, ni ha probado los daños ocasionados al demandante por el citado fallecimiento.”
No conforme el demandante, apeló para ante esta Corte Suprema, señalando la comisión de tres errores, a saber: 1, la corte erró al declarar que el demandante no probó que el niño Luis Maldonado, falleciera por envenenamiento de che-nopodio, ni por ningún otro tóxico; 2, la corte erró al decla-rar que el demandante no había probado los daños ocasio-nados y 3, la corte erró al declarar sin lugar la demanda.
Planteado así el debate, procederemos al estudio del primer error. Es necesario examinar la prueba practicada. Para que el error exista tendrá la evidencia que demostrar, primero, que el niño Luis Maldonado falleció el 19 de agosto de 1920; segundo, que su muerte se debió a las cápsulas de chenopodio que se le dieron a tomar el día 18 de agosto de 1920; tercero, que dichas cápsulas fueron vendidas por la demandada, y cuarto, que la venta se hizo negligentemente entregando cápsulas que contenían una cantidad mayor de chenopodio que la recetada por el médico.
Con respecto al primer extremo no hay duda alguna. Luis Maldonado falleció en la madrugada del día 19 de agosto de 1920 y su defunción fue inscrita en el Registro Civil de Caguas, término municipal en que ocurrió el fallecimiento.
El segundo extremo requiere el examen de una larga prueba documental, testifical y pericial.
La documental consistió en la certificación de defunción y en la de autopsia. La primera se introdujo así:
“Dte. Presentamos como prueba-, en primer término, una certi-ficación del Registro Civil de Caguas acreditando la defunción de *750Luis Maldonado Quiñones. — Ddo. (Ledo, de Jesús); ¿Cuál es el objeto de la parte al presentar como prueba esa certificación? — Dte.: Yo presento como prueba esa certificación. — Ddo.: Queremos saber el objeto. — Dte.: Para probar todo lo que legalmente se pueda pro-bar con ella. — Juez: La certificación, a juicio de la Corte, es para probar la muerte del individuo. — Ddo: Si es para probar que mu-rió tal día, no tenemos objeción. — Ddo. (Ledo. Tous) : Haciéndose constar que no se objeta en cuanto tienda a probar la muerte del del niño, pero no ningún otro becho. — Juez: Se admite. Se marca Exhibit A del demandante.”
Y dice:
“Número 113. — Luis Maldonado y Quiñones. — En Caguas, F. R., el día diez y nueve de Agosto de mil novecientos veinte, siendo las nueve de la mañana ante mí, Doctor Víctor Coll y Cuchí, encargado del Registro Civil, comparece Carlos Rivera, mayor de edad', de es-tado soltero, de profesión empleado, natural de' Caguas y declara: 1. Que Luis Maldonado, de seis años de edad, de estado * *! * natural de Caguas de la raza blanca, de profesión * * y ave-cindado en el Barrio de Bairoa de Caguas, falleció a las doce y media de la mañana del día diez y nueve de Agosto de mil novecientos veinte a consecuencia de envenenamiento por chenopodio, según cer-tificación del Doctor A. García d'e Quevedo. — 3 Que era hijo legí-timo de Ignacio Maldonado y de Josefa Quiñones, naturales de Ca-guas, casados y residentes en Caguas. — 4. Que los abuelos paternos son: Pablo Maldonado y Josefa Porrata, casados, naturales y vecinos de Caguas; y maternos son: Pedro Quiñones y Felipa Pérez, difun-tos. — 5. Que hace esta declaración como encargado por la familia d'el finado. — 6. Que el cementerio en que se ha de dar sepultura al ca-dáver es el de esta ciudad: Así lo declaran ante mí, en presencia de los testigos Rafael Arena, mayor de edad, de estado casado, de profesión empleado, natural de Mayagüez y avecindado en la casa número 56 de la calle de Padial de Caguas y Ulises Martínez, mayor de edad' de estado viudo, de profesión farmacéutico, natural de Las Piedras y avecindado en la casa No. 34 de la calle de Jiménez Sicardó de Caguas, cuyos testigos me garantizan que el cadáver de que se trata es el de la persona indicada: — Leída esta acta, la aprue-ban todos los'que en ella figuran y la firman; haciéndolo por los que no supieren aquellos a quienes rogaron, sellando yO con el sello de esta oficina y firmándola con mi propia firma, de todo lo que certi-fico: — Carlos Rivera. — Declarante.—Rafael' Arenas. — Ulises A. Mar-*751tínez. — Testigos.—Dr. 'V. O.oll y Cuchí, encargado del Registro Civil. ’ ’
La segunda es como sigue:
“Autopsia del Cadáver del niño Luis Maldonado. — A las 10 de la ma.fi an a, en el Cementerio Municipal. Niño como de seis a siete años de edad, blanco, bien formado. Su cuerpo no presenta lesión exterior alguna. — Congestión hipostática de la espalda y en el vientre varias manchas verde azuladas, producto de la putrefacción que co-mienza, las que aparecen también en las piernas. Rigor mortis muy mareado en las piernas y muy poco mareado en las extremidades su-periores. — Abierta la cavidad toráxica se encontraron todas las vis-ceras de esta cavidad en estado normal. Los pulmones flotan en el agua y el corazón aparece vacío. — Abierta la cavidad abdominal se encontraron el estómago y los intestinos algo dilatados por los gases y la vejiga conteniendo de una a dos onzas de orinas. — Los riñones, el pancreas y el hígado aparecen en su posición y tamaño. — Abierta la cavidad craneana se encontró la masa encefálica edomatosa y ane-miada y las meninges algo congestionadas especialmente en su parte basilar.”
La prueba testifical describe del siguiente modo los he-chos ocurridos.
Declaró la madre del niño, Josefa Quiñones, en parte, así:
“El primer día,” expresó, “no le di la medicina porque comió dulce de uno que le llevó el papá, pero por la noche al otro día le di una cucharada de aceite que me aconsejó el doctor que le diera, y al día siguiente en las primeras horas de la mañana, como me dijo, le di una cápsula y a la media hora una cucharada de.aceite de castor, y allá, a las 12 cuando terminé de dárselo dice el niño': estoy ma-reado, y se recostó de una hamaca que tenía en la sala, y yo lo cogí y le toqué pero lo notaba demasiado mongo y entonces mandé a bus-car al papá y vino el papá y le digo: mira como está el niño, y fué y mandó un doctor a casa y al llegar ya estaba mi hijo casi muerto, que no me conocía.”
Defiriéndose al doctor Divas, sigue la madre declarando:
“Me dice: ¿Qué le ha dado Ud. a este niño? Un purgante. ¿Qué fué? y cogí la cajita y le dije: estas cápsulas, y como aún no había terminado de dárselas, me quedaba una y dice: esto es grave — •, *752pero parece que no queriéndome decir, como madre que estaba des-consolada, cuando se vió con el papá le dijo. Entonces vino el papá y me dice: el niño está envenenado según me dice Rivas, y dije: Ay, mi madre! Llama a Luis (el médico que recetó) y dile a Luis que el niño está envenenado a consecuencia del purgante recetado por él, y al momento llegó Luis, a las 3 de la tarde, porque se le puso un telegrama. ’ ’
Luego, a preguntas de uno de los abogados de la deman-dada, contesta:
“No tuvo enfermedad, era un niño robusto, contento, alegre; eso es lo que siento. Me parece que lo estoy mirando. El lo único que. tenía era que estaba desganado, de todo pedía en la mesa y de nada comía, y dijo: Iíay que resolver porque no se puede dejar este niño así tanto tiempo.”
Compareció a declarar el padre del niño, y en parte, dijo:
“Yo babía salido para el pueblo a casa de Pancho Pereira, 3^ como a los 10 o 15 minutos de estar allí vi un hijo mío que llegó de súbito en un caballo y dice: Papá, que vayas con un médico que el niño está grave.
* * # # * # #
“Por la mañana ella fué a darle el purgante y en eso vi que el niño sufría demasiado y dije: me voy, mandé a buscar el caballo y monté y cuando daba la vuelta por la puerta de golpe salió el niño contento y dice: Papá, me tomé una, 3^ dije: Gracias a Dios! porque el niño sofría, la devolvía.”
Contestando luego a las preguntas de la parte deman-dada, expresó que a su regreso observó que el niño no lo co-nocía: “jo lo llamaba y bacía así, y yo lo cogía así j notaba el cerebro” * * * “a cada momento le daban unos temblores ’ ’ que ‘ ‘ a medida que se acercaba la muerte enton-ces iban apretando más.”
Siguen las declaraciones de los doctores Eivas y Gonzá-lez que asistieron al niño. Participan sus manifestaciones de una doble naturaleza: la del testigo, que se refiere a he-chos en que intervino directamente; la del perito, que esta-*753blece determinadas conclusiones a virtud de sus conocimien-tos especiales sobre la materia.
El primero, o sea, el doctor Nivas, en parte, dijo:
“Yo fui llamado allá por el mes de Agosto para atender este niño6. El padre vino donde mí y solicitó de mis auxilios; le pregunté de qué se trataba y dijo que un niñito que tenía muy grave. Como él vive un poco distante del pueblo le pregunté de qué más o menos se trataba y me dijo que el niño babía tomado unas medicinas y desde entonces se babía agravado. Le pregunté más o menos qué clase de medicina y dijo que unos purgantes para la anemia. Le dije que si babía sido timol o cbenopodio y dijo que eran unas cápsulas que olían a pasóte. Yo estaba seguro que le babía dado ebenopodio y le pregunté la cantidad que le había dado y que edad tenía el niño, y me dijo que le habían dado unas cápsulas bastante grandes, y me fui allá. Llegué a la casa y encontré el niñito en un estado sumamente grave, un estado de postración máxima, inconsciente, en un estado de decaimiento, un poco sianótieo, húmeda la piel, no respondía a nin-gún estímulo, un cuadro completamente grave. * '* *
“Esto fué como a mediodía. En seguida le dije a la familia la gravedad del caso y me puse a trabajar. Inmediatamente ordené un purgante, que se fué a buscar en seguida, se le dio para producir una evacuación, y asimismo le hice unos lavados intestinales, y en seguida de esto ordené que se le pusiese una enema de café negro y se le diese a tomar luego. Mandé ponerle botellas calientes a los pies porque estaban frías las extremidades; estuve allí un rato ob-servando el niño y luego me fui. En seguida volvieron a busearme y llevaron otro médico. Eso es todo lo que sé. Yo hice un pronós-tico de gravedad. * * *
“Yo me incliné a creer que aquel niño babía tomado la droga en cantidad excesiva, en vista de los síntomas que él presentaba.”
Dijo el doctor además que babía comprobado el día que asistió al niño la droga que se le babía administrado, ha-biéndosele mostrado la cajita en que había venido y una cáp-sula de las que se le habían dado a tomar. Se le mostró una cápsula introducida como prueba y la reconoció como “la misma quizás” que vió el día indicado.
El doctor González, que llegó'después, depuso, en parte,, así:
*754¿íUn día como a las 2 de la tarde recibí del padre de este niño un telegrama alarmante en el que se me daba cuenta de la gravedad del roño, indicándome en el telegrama su gravedad por un purgante que yo le había dado. Me decía que partiera para allá que había grave-dad en él niño.
‘ ‘Inmediatamente tomé un carro y me dirigí a la población de Ca-guas, y cuando pasaba para casa de la familia del Sr. Maldonado me encontré eon el Sr. Maldonado que me esperaba en el pueblo. Allí medio compungido me dijo que su niño estaba envenenado, y le dije: "Vamos a ver, y seguimos en el mismo automóvil y cuando entré a la «asa encontré a la madre desolada, me acerqué a la cama y observé el cuadro patológico que se desarrollaba y me llenó de espanto aquello, encontré el niño en estado comatoso, la cornia insensible, la pupila dilatada, la lengua pesada y relativa quietud. Inmediata-mente le pregunté: ¿Qué medicina le ban dado a este niño? La que tu diste. — ¿Cómo qué tiempo hace de eso? Aquella que rece-taste en el mes de jubo en Gurabo, unas cápsulas. ¿Qué clase de cápsulas le dieron a Uds.? Y dice: Me dieron 4 cápsulas grandes, y dije: ¿Son como esas cápsulas blancas? y dice: No, son grandes, amarillas; eso me llenó más de terror y dije: El niño está envene-nado; venga la medicina. Míe trae el padre unas cápsulas grandes amarillas y le digo:' Le han envenenado el muchacho este, pero ma-nos a la obra. ’ ’
Y, refiriéndose al parecer al padre, expresa, además, el doctor :
“Le dije: Llame otro médico para que venga a compartir esas responsabilidades conmigo, y empezamos a ponerle inyecciones de aceite alcanforado, estricnina, paños de café negro, grandes dosis de café para ingerirle para estimularle a ver si se contrarrestaban los efectos, lo sumergimos en un baño de agua a una temperatura alta y conseguimos aliviar el niño un poco basta cierto punto; en eso vino el Dr. .Quevedo y fuimos de opinión unánime que era caso perdido. Hicimos todo lo posible cuando vimos que la fiebre estaba tan alta; agotamos todos los medios, reconociendo que era un caso muy deses-perado. Yo me vine a San Juan. El vino a expirar después de las 12 de la noche, allá como a la 1. * '* * ”
Entonces declaró el doctor García de Quevedo que no in-tervino tan directamente como los anteriores en el caso, pero que vió al niño, escuchó las manifestaciones hechas en el mo-*755mentó mismo de su enfermedad y de su muerte y practicó la autopsia del cadáver. . En parte dijo:
“Yo examiné el cadáver, abrí las 3 cavidades, toráxieas, abdominal y craneal, y en la primera no encontré nada normal, el corazón sano, pulmones sanos; la cavidad abdominal ocupaba su posición normal y su tamaño normal, pero en el cerebro encontré una edema marcada en la masa encefálica y una ligera congestión de las meninges, sobre todo la. parte que afecta el cerebro, y en vista de la historia médica, en concepto mío el niño murió. * * * ”
Fué interrumpido y sujeto a un largo y hábil interrogato-rio y contrainterrogatorio, quedando en pie sus manifesta-ciones acerca de que el niño “había muerto de una droga que afectaba al cerebro, porque había solamente edema del cere-bro,” que el niño “no había muerto de enfermedad” y que conectando los datos que se le habían proporcionado con res - pecto a lo ocurrido y el resultado de la autopsia, podía de-ducirse la muerte por chenopodio.
Existe también la declaración del doctor Coll y Cuchi que, en lo pertinente al extremo que examinamos, dijo: Que cual-quier niño que tomara tres de las cápsulas que se le dieron al niño de que se trata en este caso, moriría fatalmente, sin tratamiento alguno posible para salvarlo, y que: “El che-nopodio llega al intestino y de ahí pasa inmediatamente a la sangre, a la circulación, y la sangre lleva a los distintos sitios el chenopodio. Respeta completamente todas las vis-ceras neutrales, de modo que el hígado permanece igual, el mismo intestino, si acaso un poco más de sangre que los cen-tros nerviosos que son los que sufren el envenenamiento. Como una de las propiedades de esta medicina es provocar una hipercrinia, que quiere decir una secreción más abun-dante de la que debe ser. Las meninges son dos capas de tejido, una que cubre el cerebro y otra que está adherida al cráneo por dentro, y dentro de esas dos láminas hay un lí-quido muy fino que sirve para cuando hay un movimiento de cabeza grande le sirva de equilibrio dentro del cerebro *756para que uo haya shock con. ese movimiento, y ese liquido al hacer la fricción engendra más calor, un lubricante, provoca una secreción mayor de la que debe hacer, de modo que produce una presión interna, intracraneana, y también provoca nnn himperenia del cerebro y comienza una presión intra-craneana de tal naturaleza que inmediatamente el niño em-pieza a perder la razón, a perder todas las facultades, el ce-rebro- que es lo que regula todas las funciones del cuerpo está más débil, vienen convulsiones, después viene el coma y luego la muerte.”
A nuestro juicio no es posible leer la prueba practicada de la cual hemos extractado lo que antecede, sin que en la conciencia del juzgador surja la misma conclusióu a que lle-garon el padre, la madre y los tres médicos en el mismo día del suceso frente a la realidad de los hechos. El niño estaba relativamente bueno y en pie por la mañana. Lo único ex-traño que tomó fue la medicina de que se trata. A las tres o cuatro horas los síntomas se presentaron y poco tiempo después murió. T no ya los profanos, sino los técnicos que intervinieron, sin vacilación alguna, atribuyeron la muerte a la droga administrada.
¿Modifica la prueba pericial aportada por la demandada la conclusión ‘que impone la realidad de los hechos? Veá-moslo.
Primero declaró el perito químico Sr. del Valle Sárraga,-luego el perito médico Dr. Martínez Roselló.
A del Valle Sárraga se le envió el estómago, parte del intestino delgado, parte del hígado, un pedazo del cerebro y un riñón y contestó que examinadas estas visceras no en-contró en ellas indicio de veneno alguno. Respondiendo a preguntas de la parte demandante dijo que del hecho de' no haber encontrado aceite de chenopodio en las visceras no po-día concluirse que el niño no hubiera tomado chenopodio. Y dijo además, que si la droga que se toma se absorbe rápi-damente no es posible encontrarla porque se descompone en *757cuerpos simples y que una persona no podría morir a vir-tud de los efectos de cbenopodio sino después de absorverlo.
Siendo esa, en síntesis, su declaración, en vez de destruir afirma la teoría de la demanda.
La declaración del perito médico es larga y difícil de con-densar. Ocupa veintiocho páginas de la transcripción. Su tendencia es demostrar que el doctor González no practicó el debido exámen del niño antes de recetar el cbenopodio; que el aceite de castor recetado fué insuficiente; que las cápsulas no se administraron debidamente; que el café en vez de bien hace daño en casos de envenenamiento por cbe-nopodio ; que la dosis suministrada al niño no era necesaria-mente mortal, sobre todo si se hubiera administrado en de-bida forma con el suficiente aceite de castor, y que la autop-sia no demostraba que el niño hubiera muerto envenenado.
Con respecto a los efectos tóxicos del cbenopodio y a las dosis que podían administrarse sin riesgo alguno, la decla-ración del perito que parecía tener gran fuerza en sus pri-meras manifestaciones, la perdió en las segundas, así:
Declarando en la sesión de la mañana, expresó:
“T. Se ban llegado a aplicar dosis basta de 3 gramos. La Fun-dación de Rockefeller, que ba tratado 50,000 casos, entre los Malayos en Filipinas, lo ba aplicado en la forma siguiente: el día antes: un purgante de sulfato de magnesia (y be de llamar la atención a que, en este caso, a pesar de las dosis elevadas, no se ba usado substancia grasa); se ba empleado solamente sulfato de magnesia el día anterior; el siguiente día, a las siete de la mañana, una dosis de un gramo, o sea, 15 gotas del medicamento; a las ocbo otro gramo; a las nueve otro gramo; y una bora después un purgante de aceite de castor. Y en estas condiciones, según las estadísticas de esta Fundación de Rockefeller, en 300,000 casos no se ba causado una sola defunción.
“A. ¿De modo que ban sido dosis de 3 gramos? — T. Tres gramos en un día.
“A. jQué equivale? — T. A cuarenta y cinco gotas.
*#*##**
“A. ¿Es tóxica una dosis de cbenopodio de 10 mínimas? — T. No, señor. La National Standard de los Estados Unidos dice que la dosis *758para niños es de 5 a 10 gotas, y el Dispensario de los Estados Unidos, publicado en 1918, en sn edición 17, dice también que la dosis es de 5 a 10 gotas para los niños.
“A. ¿ Tratándose del aceite de cbenopodio, dada su densidad, 1 gota es equivalente a 1 mínima? — T. Dada la poca densidad y con-sistencia .del cbenopodio 1 gota es equivalente a 2 mínimas.
“A. ¿De modo que 10 gotas vendrían a ser 20 mínimas? — T. Sí, señor, 20 mínimas.
“A. ¿Así es que podrían administrarse según eso 20 mínimas?— T. Sí, señor.
“A. ¿A un niño de edad de 6 años? — T. Sí, señor.
“A. ¿Hasta qué dosis puede administrarse a un niño próxima-mente de 8 años el aceite de cbenopodio sin que produzcan intoxica-ción ? — T. Se ba llegado a la conclusión, según los experimentos y ob-servaciones hechas en el Hospital de Santo Tomás de Panamá, que a un niño se le puede administrar11 gota de aceite esencial de eheno-podio por año de edad'. De modo que un niño .de 8 años puede re-cibir de una sola dosis 8 gotas.
“A. ¿O sea, 16 mínimas? — T. Sí, señor.
“A. ¿Esa dosis puede repetirse en ciertas condiciones? — T. Puede repetirse 3 veces, siguiente el procedimiento que se sigue con los adul-tos, que es repetir la dosis 3 veces al día. En el Hospital de Santo Tomás el procedimiento en cuanto a los adultos era •. 3 dosis, durante 3 días consecutivos, y después daban el purgante o de aceite de castor o de sulfato de magnesia. Posteriormente rebajaron la dosis a un solo día, y después el purgante.
“A. ¿En qué forma puede repetirse esa dosis? — T. A intervalos de 2 horas. Se da la primera; a las 2 horas la segunda y la tercera a. las dos horas, por más que en esto no hay fijeza, porque algunos aplican la primera y a las 3 horas la segunda y después a las 3 la tercera; y otros a las 2 horas. En esto no hay uniformidad, puesto que el único fin es impedir la rápida absorción, dado que el medica-mento no actúa inmediatamente sobre los parásitos.
“A. ¿A qué dosis sis refiere en ese caso de administrar 3 dosis sucesivas a intervalos de 2 horas?- — T. Quince gotas. De modo que se han llegado a aplicar 45 gotas, en una sola dosis, en dicho Hospital.
“A. ¿Y con respecto a un niño? — T. A un niño de esa edad co-rresponde la tercera parte.
“A. ¿Qué sería? — T. Once gotas y cuarto.
“A. ¿En cada aplicación? — T. En cada aplicación.”
*759Y en la sesión de la tarde, dijo:
“A. Ud. babló de la equivalencia de la mínima con la gota en cuanto al cbenopodio teniendo en cuenta su viscosidad. Sírvase re-petir, doctor. — T. Yo tuve un lapsus verbo, cuando hablaba de eso. Dije primero que el cbenopodio, como aceite esencial, era poco denso y después me equivoqué al bacer la equivalencia con la mínima, puesto que dije lo contrario de lo que debía haber dicho: be debido decir que en una mínima se contienen dos gotas de aceite esencial de cbeno-podio, y dije que una gota equivalía a dos mínimas.
“A. ¿Una gota de agua es'una mínima? — T. Una mínima.
“A. ¿Pero una mínima de aceite esencial? — T. Se necesitan dos gotas para formar una mínima.”
De suerte que, según el propio perito de la demandada-,■ la dosis para un adulto es la de veintidós mínimas, y media y para un niño de ocho años la de- doce mínimas, y en este caso el niño llegó a tomar treinta mínimas, o sea, una dosis superior en diez y ocho mínimas a la fijada para él Y en siete y media a la fijada para los adultos.
El error de la corte al apreciar la evidencia en este puntó es de tal modo manifiesto, que aun cuando se concluyera que la prueba era contradictoria no sería contrario a la cons-tante jurisprudencia de este tribunal corregirlo en apela-ción.
Dilucidados los extremos que anteceden, veamos si las cápsulas de chenopodio que causaron la muerte al niño de que se trata fueron vendidas por la demandada y si la venta se realizó en condiciones tales que envuelvan la responsabi-lidad de la Porto Rico Drug Company.
Que la venta se realizó no hay duda alguna. Este he-cho no se discute por la parte demandada. Son las circuns-tancias de la venta las que es necesario investigar.
El padre del niño declaró que encontrándose su hijo pá-lido y mal del estómago lo llevó donde el doctor González que lo examinó acostándolo en un diván y aplicándole va-rios aparatos, dándole finalmente una receta que no pudo *760ser despachada en Caguas y lo fué finalmente en San Juan, en el establecimiento de la demandada, así:
“Di la receta y al dar la receta entonces el dependiente me dió un papelito y salí afuera y como a la media hora vine' y me la dieron y me la eché en el bolsillo y me vine. ’ ’
La cajita recibida por el padre fué entregada a la ma-dre y tres de las cuatro píldoras que contenía le fueron dadas por ella al niño en la forma que explicó, siguiendo las ins-trucciones del doctor González.
La cápsula restante fué entregada por el padre al doctor Coll y Cuchí, oficial de Sanidad de Caguas, encargado del registro civil, según consta en las declaraciones del padre y del doctor, y fué presentada en el juicio como prueba.
Las cápsulas recetadas por el doctor González fueron cua-tro de tres mínimas por cápsula. La cápsula entregada al doctor Coll como igual a las que tomó el niño era de diez mínimas.
La demandada, por medio de su dependiente Francisco J. Moreno, que declaró en la vista, sostuvo que las cápsulas despachadas, según se indicaba en la receta, fueron de tres mínimas.
La prueba es, pues, contradictoria. Si se cree la decla-ración de Moreno, no hay responsabilidad alguna para la de mandada.
De una parte tenemos la declaración del dependiente y de otra la del padre, la de la madre, la del doctor Coll, la del doctor Kivas y la realidad de los hechos. Las cápsulas de tres mínimas no ya tomadas como fueron prescritas, Tina a'una, sino juntas, no hubieran producido la muerte; las tres de diez mínimas eran bastante para producir la muerte de modo inevitable según el doctor Coll. Según el doctor González aunque las cápsulas por él recetadas le hu-bieran sido mal administradas al niño, sólo le hubieran cau-sado un trastorno en la economía, nunca la muerte. En *761cambio las tres grandes podrían haber cansado la muerte no ya de un niño sino de un adulto.
Además, resulta que cuando el doctor González se pene-tró de la gravedad del caso dice que pidió la eajita que con-tenía las cápsulas con objeto de solicitar la repetición de la receta. Fué en efecto a la farmacia de la demandada y allí, según él, ocurrió lo que sigue:
“El primer individuo que se me presentó, uno de los que estaba en la trastienda despachando le dije: Tenga la amabilidad de repe-tirme esta fórmula; él empuñó la caja, la miró y fué al libro de fór-mulas donde guardan todas las fórmulas de la farmacia, miró y fué inmediatamente y trajo las cápsulas. ’ ’
T las cápsulas que se le entregaron fueron de diez mí-nimas. Esto es, iguales a las despachadas anteriormente.
La demandada intentó contradecir la declaración del doctor González con la de su dependiente Verdeguer, que depuso en forma tal que sus manifestaciones, por sí solas, revelan falta de verdad, y demuestran la negligencia con que actuó.
Es cierto que si otro dependiente fué el que despachó por vez primera la receta, no puede imputársele la negligencia del segundo dependiente, pero la prueba fué admitida sin objección y ella es por lo menos ilustrativa de-cómo actuó en esa ocasión por su dependiente la demandada. Es una circunstancia que no debe perderse de vista que las cápsulas de diez mínimas venían preparadas de fábrica y las de tres tenían que prepararse en la farmacia. Verdeguer se expresó así:
“A. ¿Ud. conoce al Dr. Luis F. González, de Caguas? — T. Lo co-nozco en la actualidad.
“A. ¿Allá por el mes de agosto de 1920, el 16 o 17 de ese mes vió Ud. al Dr. González en la farmacia de la Porto Rico Drug? — T. Lo vi.
“A. ¿Tuvo Ud. algún incidente con él, alguna conversación? — T. Sí, señor.
“A. ¿Con qué motivo lo vió Ud. allí? — T. Se presentó allí con *762dos señores más; entonces me entregó una eajita y dice: Kepítame esto. * # *
“A. ¿Ud. recordaría la eajita si la viera? — T. Una eajita color verde.
“A. ¿Sería ésta la eajita que Ud. vió, parece ésa? — T. Sí, señor.
“A. ¿Qué le dijo él? — T. Me dijo que le repitiera esa receta, sa-qué una contraseña y me dijo que tenía prisa, que eran unas cáp-sulas de chenopodio, y entonces yo busqué el libro de fórmulas y le dije: hay que hacerlas. * * *
“A. ¿Quién buscó el libro? — T. Yo.
“A. ¿Qué fué lo que buscó en el libro? — T. La receta.
"A. ¿Qué encontró Ud? — T. Cogí el libro, vi la receta y entonces le di una contraseña y no la aceptó, dijo que tenía prisa, y le dije: bay que hacerla. * * *
“A. ¿Por qué había que hacerla? — T. Porque la receta pedía tres mínimas y entonces. * * *
“A. ¿Uds. no tenían preparadas de 3 mínimas? — T. No, señor. Entonces me dice: están hechas las cápsulas, y le dije: las que hay hechas son de dosis mayores, de 30' centigramos y de 60, y entonces se las enseñé. Después le enseñé las chiquitas. * * *
“A. ¿De cuánto eran las pequeñas? — T. De 30 centigramos.
“A. ¿Que cuántas mínimas son? — T. Más o menos 5. — Entonces le dice a un señor que quedaba al lado derecho de él. ‘ Serían de éstas las cápsulas ? ’ y él le dijo que eran más grandes, contestó el señor, y entonces me dijo que le pusiera las grandes, y yo como él es doctor.. * * *
“A. ¿Ud. sabía en aquel momento que él era médico?- — T. Porque uno de los compañeros que él vino y le dijo: Dr. vamos, y entonces comprendí que era doctor. Si no no le doy las cápsulas.
“A. ¿De qué clase se las dió, de qué dosis? — T. De las de 60.
“A. ¿Cuántas mínimas? — T. Diez mínimas más o menos.
“A. Vea estas cápsulas. ¿Sería de ese tamaño? — T. De ese ta-maño son.
“A. ¿De esa clase también, esa forma? (enseñándole el exhibit C. d'el -Dte.) — -T. Sí, señor. Después que le entregué las cápsulas me dijo que le diera aceite de castor y dije: ¿Cuánto? ‘Media onza’, no guiándome por la receta porque yo había cerrado el libro, y be di la media onza de aceite de castor y le cobré 25 centavos por las dos cosas.
“A. ¿Quién íe pagó? — T. No me fijé.
*763“A. ¿El le pidió alguna nota de la receta en aquel momento? — T. Me pidió una copia.
“A. ¿Ud. se la dió? — T. Se la di exacta.
“A. ¿Tres mínimas decía la copia? — T. Tres mínimas.
“A. ¿Cuándo fué que él le pidió la copia de la receta, antes o después de haber despachado Ud. las cápsulas? — T. Después de ha-berla despachado. Entonces el doctor se introdujo dentro del depar-tamento de recetas y consultó con el Sr. Daubón. (Dte.)
“A. ¿Ud. está seguro que el día a que Ud. se refiere Ud. sabía que el que estaba pidiendo las cápsulas era doctor, porque se lo había dicho otra persona, pero no sabía qué doctor era? ¿ Es correcto eso ?— T. Yo vi que le nombraron doctor González.
“A. Ud. oyó que lo nombraron cómo? — T. Dr. González.
“A. Pero eso lo dice Ud. ahora que le hice yo esta pregunta. ¿Cuando Ud. lo dijo antes dijo que le habían dicho doctor? — T. Sí, señor.
“A. Si Ud. despachó las píldoras al Dr. González sin hacer caso alguno de la receta, ¿ por qué no las puso Ud. en otra caja y las puso Ud. en esta caja que tiene ese rótulo que dice: ‘Según fórmula del Dr. González?’ — T. Porque él dijo: échela que tengo prisa.
“A. ¿De modo que Ud. la echó ahí a pesar d’e que estaba rotulada de esa manera * ® * ? — T. El me preguntó la dosis y yo se la dije.
“A. ¿Ud. dice que despachó las cápsulas sin hacer referencia a la receta porque le dijo ‘deme 4 cápsulas?’ ¿Entonces por qué esas 4 cápsulas no las puso en una caja distinta, o por qué Ud. no rayó la rotulación de esta caja que dice: ‘No. tanto, según fórmula del Dr. González? — T. No me dió tiempo. * * * ”
El conflicto existente entre la declaración de Moreno y el resto de la prueba, debe, pues, resolverse a nuestro jui-cio en contra de la demandada. Es de tal fuerza y claridad y peso “el resto de la prueba,” la realidad de los hechos— a la que varias veces nos hemos referido — es de tal natu-raleza, que no es posible dar crédito a la afirmación natural-mente interesada de Moreno.
No consta de modo expreso que dicho conflicto fuera re-suelto por la corte sentenciadora, pero aún en dicho caso ■llegaríamos a la misma conclusión, porque el error cometido podría calificarse de manifiesto.
*764Alegaron los demandados la defensa especial de haber ejercitado la diligencia de nn buen padre de familia, o sea, la que autoriza el último párrafo del artículo 1804 del Códi-go Civil en los siguientes términos: “La responsabilidad de que se trata en este artículo cesará cuando las personas en él mencionadas prueben que emplearon toda la diligen-cia de un buen padre de familia para prevenir el daño.” Y para probar su alegación presentaron las declaraciones de Eamón L. Daubón y Francisco S. Bruno.
El primero es gerente del establecimiento en que se des-pachó la receta y declara sobre el cuidado especial que la demandada pone en el departamento destinado a la prepa-ración de fórmulas y sobre la habilidad y gran confianza que le merece el dependiente Moreno. El segundo declara sobre los buenos antecedentes, capacidad y habilidad reconocidas del dependiente Moreno.
Para juzgar el efecto de esa prueba es necesario fijar an tes el alcance del precepto legal invocado. Es igual al pá-rrafo último del artículo 1903 del antiguo Código Civil. La parte apelada no cita jurisprudencia alguna aplicable. Tam-poco la hemos encontrado en el examen que hemos hecho de las sentencias de la Corte Suprema de España. Manresa se limita en sus comentarios a decir lo que sigue:
“Réstanos indicar para dejar explicado el alcance o extensión de la responsabilidad impuesta a aquellas personas que deben responder de los daños causados por otros, así como los efectos de esta obliga-ción:
“Io. Que dicha responsabilidad cesa cuando las personas a quienes la impone el art. 1903, prueben que emplearon toda la diligencia de un buen padre d'e familia, estableciéndose en su virtud en dicho ar-tículo una presunción legal de la culpabilidad de las personas citadas en él, pues en razón a las relaciones de autoridad o superioridad que mantienen con los autores del daño causado, la ley presume que les es imputable la causa del mismo por su propia culpa o negligencia, con-siderándoles como autores morales de dicho daño por no haber puesto de su parte el cuidado o la vigilancia necesaria para evitar que aqué-*765■líos dieran origen a él, conforme con cuyo criterio se baila la sentencia de 18 de mayo de 1901 antes citada. Pero esa presunción establecida por la ley no es absoluta o juris et de jure, sino juris tantum, y por consiguiente, cede a la prueba en contrario.”
“Nuestro Código no ha seguido la escuela italiana, sino más bien se ha inspirado en el criteiúo de la doctrina francesa, puesto que im-pone la obligación de reparar el daño causado en virtud de una pre-sunción juris tantum de culpa por parte del que tiene bajo su 'auto-ridad o dependencia al causante del daño, derivada del hecho de no haber puesto el cuidado y la vigilancia debida en los actos de sus su-bordinados para evitar dicho resultado. Así es, que según el párrafo último del art. 1903, cesa dicha responsabilidad cuando se prueba que los obligados por los actos ajenos, emplearon toda la diligencia de un buen padre de familia. Luego no es la causa de la obligación impuesta la representación, ni el interés, ni la necesidad de que haya quien res-ponda del daño causado por el que no tiene personalidad ni garantías de solvencia para responder por sí, sino el incumplimiento implícito o supuesto de los deberes de precaución y de prudencia que imponen los vínculos civiles que unen al obligado con las personas por quienes debe reparar el mal causado. Por ese motivo coloca dicha obligación entre las que provienen de la culpa o negligencia.” 12 Manresa. •Comentarios al Código Civil, 610 y 617.
Si se diera al precepto el alcance que al parecer pre-tende la apelada, sería muy fácil liacer ilusoria cualquier reclamación establecida bajo el amparo del artículo 1804. No basta que se elijan empleados competentes. Esa es una cir-cunstancia a considerar. Debe demostrarse algo concreto en relación con el caso investigado.
La declaración de Daubón es general. Nada hay que de-muestre en forma clara cómo investigaba la demandada el trabajo de sus empleados. Qué método ponía en práctica para comprobar su eficiencia. Cómo seguía paso a paso su conducta. Qué record llevaba no sólo de su habilidad, sino de su conciencia.
Se trata de uno de los cometidos más delicados que pue-dan encomendarse a un hombre: la preparación de fórmu-las cuyos componentes son tóxicos en muchas ocasiones. La *766salud, la vida de los ciudadanos dependen de la sabiduría del médico que receta y de la habilidad y conciencia del farma-céutico que prepara y despacha. ¡ Cuántas veces trastornos en la salud que degeneran en verdaderas enfermedades y aún en la muerte se deben no ya a la falta de habilidad, sino a la falta de conciencia del farmacéutico que no teniendo una droga, para no dejar de ganar o de sostener el nombre de su establecimiento en el sentido* de que tiene de todo, la substituye por otra diferente o de distinta fuerza! ¡ Cuándo ocurre un hecho súbito, alarmante, como sucedió en este caso, se toma acción, pero ¡cuántos hechos descono-cidos quedarán en la sombra!
Examinada la prueba practicada a la luz de esas circuns-tancias y consideraciones, no es suficiente para liberar a la demandada de la responsabilidad que contrajo por el acto negligente de su empleado. Yéase el caso de Truyol y Cia. v. West India Oil Co., 26 D. P. R. 361, 369.
& Probó la parte demandante los daños y perjuicios re-clamados? No existe en toda la evidencia dato alguno que demuestre a cuánto ascendieron los gastos del padre con motivo de la enfermedad y muerte de su hijo. Ningún daño concreto fué probado. Sólo hay una base: la muerte misma del niño, que ha sido reconocida por la jurisprudencia como suficiente para la concesión de daños y perjuicios en casos de esta naturaleza.
La ley en Puerto Bico sobre la materia es igual a la que rige en California y la Corte Suprema de dicho Estado ha resuelto que: “El elemento principal de los daños es el valor que probablemente hubieran tenido los servicios del niño muerto hasta llegar a su mayor edad; el jurado está limi-tado al daño pecuniario efectivo causado al padre. La pér-dida de servicios no constituye un daño especial que sea necesario alegar. Un veredicto por $20,000 fué anulado por ser excesivo: Morgan v. Southern Pac. Co., 95 Cal. 510; 29 Am. St. Rep. 143. Véase también el caso de Cleary v. City *767R. R. Co., 76 Cal. 240, en cuanto a la indemnización a que un padre tiene derecho por la muerte de su hijo menor causada por la negligencia de otro. Pomeroy’s Gal. Code of Civil Procedtore, p. 123.
En el último de los Casos citados, la corte dice:
“Bajo el artículo 377 del Código de Enjuiciamiento Civil, el mon-tante de la indemnización a que un padre tiene derecho por la muerte de su hijo menor causada por la negligencia de otro, es aquella suma que, considerando todas las circunstancias del caso, es justa y razo-nable; y al'determinar el importe de la indemnización el jurado puede correctamente tener en cuenta no sólo la pérdida de los servicios del niño durante su menor edad y los gastos de asistencia médica y de entierro, sino también la angustia y sufrimiento moral de los padres. ’ ’ Cleary v. City R. R. C., 76 Cal. 240.
Dadas las circunstancias concurrentes en este caso, la an-gustia, el sufrimiento moral de los padres tuvo que ser ne-cesariamente intenso. En cuanto a los servicios probables del hijo, sólo conocemos que tenía ocho años faltándole tre-ce para llegar a la mayor edad. En Puerto Eico, sobre todo entre las familiás enteramente pobres o de pocos bienes de fortuna, no es raro el caso en que un menor de edad tra-baja y aporta por completo el producto de su trabajo a gas-tos generales del hogar. Mucho depende de la condición de salud, de la personalidad del menor. Nada concreto conoce-mos aquí, pero algún valor será siempre necesario dar a los servicios del hijo.
Atendido, pues, el resultado de la prueba, nos parece que la cuantía de la indemnización puede razonablemente fijarse en tres mil dólares.
Una última cuestión levanta la parte apelada en su ale-gato, a saber: que no habiéndose probado que el demandante sea padre legítimo de Luis Maldonado, no tiene derecho a re-clamar de acuerdo con la ley vigente cuando ocurrió la muerte del niño.
1 En la demanda se alegó que el demandante era “padre de *768Luis Maldonado.” En el acto del juicio declaró Josefa Qui-ñones y dijo que era casada con Ignacio Maldonado, el de-mandante, y que “tenía un hijo que se llamaba Luis Maído-nado,” y el demandante declaró también y dijo que era el ma-rido de la señora Quiñones que acababa de declarar y que tenía un hijo llamado Luis. Cuando los otros testigos ha-blan del hijo, lo designan como “hijo,” y de los padres, los llaman “padres” simplemente. La prueba no fué objetada y do ella surge como presunción que el niño de que se trata era hijo legítimo de Ignacio Maldonado y de Josefa Qui-ñones. Véanse los casos de Díaz v. P. R. R., L. & P. Co., 21 D. P. R. 78 y Rivera v. Reyes, 31 D. P. R. 440.
A virtud de todo lo expuesto debe revocarse la sentencia apelada y dictarse otra condenando a la demandada a pa-gar al demandante como indemnización la dicha suma' de tres mil dólares. Cada parte satisfará sus costas.

Revocada la sentencia apelada y dictada otra condenando a la demandada cd pago de $3,000 por daños y perjuicios.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf disintió.